IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                          NO. AP-76,442



                      EX PARTE FORREST LEE STOKES, Applicant



                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 963902 IN THE 180TH DISTRICT COURT
                            FROM HARRIS COUNTY



         Per curiam.

                                           OPINION

         Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of theft and

sentenced to fifteen years’ imprisonment. On remand from this Court, the Fourteenth Court of

Appeals affirmed his conviction. Stokes v. State, 298 S.W.3d 428 (Tex. App.–Houston [14th Dist.]

2009).

         Applicant contends that he was deprived his right to file a petition for discretionary review

because appellate counsel did not receive notice of the appellate court’s decision.
                                                                                                      2

       Appellate counsel, who is also writ counsel, filed an affidavit with the trial court. Based on

that affidavit, the trial court has entered findings of fact and conclusions of law that applicant is

entitled to an out-of-time petition for discretionary review. The trial court recommends that relief

be granted. Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997). We find, therefore, that

Applicant is entitled to the opportunity to file an out-of-time petition for discretionary review of the

judgment of the Fourteenth Court of Appeals in Cause No. 14-04-00518-CR that affirmed his

conviction in Case No. 963902 from the 180th Judicial District Court of Harris County. Applicant

shall file his petition for discretionary review with the Fourteenth Court of Appeals within 30 days

of the date on which this Court’s mandate issues.



Delivered: November 3, 2010
Do not publish